Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered January 10, 2006, which granted the motion of defendant Gidron Oldsmobile & Cadillac for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
Defendant demonstrated that it is not the alter ego of the corporate entity on whose premises plaintiff was injured, thus shifting the burden to plaintiff, whose submissions were insufficient to raise an issue of fact in that regard (see Stankowski v Kim, 286 AD2d 282, 283 [2001], appeal dismissed 97 NY2d 677 [2001]). Concur—Tom, J.P., Mazzarelli, Sullivan, Nardelli and Buckley, JJ.